Petitioners’-motion for immediate order requiring submission of a plan for desegregation of Knoxville school system'for the 1971-1972 school year and for an order requiring the District Court to hold timely hearings, .enter such orders, and entertain such proceeding^ as may be necessary to' achieve a unitary school system in Knoxville by the commencement of the 1971-1972 school year, presented to Mr. Justice Stewart and .by him referred tó the Court, denied. The United States District Court for the Eastern District of Tennessee has not had an opportunity since the June 22, 1971, remand of the case by the United States Court-of Appeals for the Sixth Circuit to inquire whether respondents have failéd to maiptain a unitary school system as defined in Swann v. Charlotte-Mecklenburg Board of Education, 402 U. S. 1 (1971), and prior cases. Of course, the District Court must conduct'forthwith such proceedings as may be required for prompt determination of this question, and, should it find respondents have not maintained a unitary school system, respondents must “terminate dual school systems at once.” Alexander v. Holmes County Board of Education, 396 U. S. 19, 20 (1969). The mandate of the. Court of Appeals should issue forthwith.